Case 3:19-cr-00218-HES-JRK Document 10 Filed 12/05/19 Page 1 of 4 PagelD 293

PYLED
UNITED STATES DISTRICT COURT oops -—3 Plt 1:52
MIDDLE DISTRICT OF FLORIDA | |
JACKSONVILLE DIVISION pope ete
UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr-A\$~ J -ROTRK

18 U.S.C. §.2339B(a)(1)
ROMEO XAVIER LANGHORNE

INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning no later than December of 2018, through on or about
November 15, 2019, in the Middle District of Florida, and elsewhere, the
defendant,
“ROMEO XAVIER LANGHORNE,
knowingly attempted to provide material support and resources, namely |
_ services, to a foreign terrorist organization, namely, the Islamic State of Iraq
and al-Sham (“ISIS”), which at all relevant times was designated by the
Secretary of State as a foreign terrorist organization pursuant to Section 219 of
_the Immigration and Nationality Act, knowing that ISIS was a designated
foreign terrorist organization and that ISIS has engaged and was engaging in
terrorist activity and terrorism. |

In violation of 18 U.S.C. § 2339B(a)(1).
Case 3:19-cr-00218-HES-JRK Document 10 Filed 12/05/19 Page 2 of 4 PagelD 294

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 981(a)(1)(C) and (G), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 2339(B), the
defendant, ROMEO XAVIER LANGHORNE, shall forfeit to the United
States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any
property, real or personal, which constitutes or is derived from proceeds
traceable to the offense; and all assets, foreign and domestic, pursuant to 18

USS.C. § 981(a)(1)(G) and 18 U.S.C. § 2461(c). |
3. If any of the property described above, as a result of any act or
_omussion of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or |

e. has been commingled with other property which cannot be
divided without difficulty,
Case 3:19-cr-00218-HES-JRK Document 10 Filed 12/05/19 Page 3 of 4 PagelD 295

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
Hove W hep,
Foreperson U

MARIA CHAPA LOPEZ
United States Attorney

By: Baw OSnrasCou

LAURA COFER TAYLOR—
Assistant United States Attorney

By: ——S. ZeEz— =

FRANK TALBOT
Assistant United States Attorney
Chief, Jacksonville Division

 

CHERITE G N

Assistant United States Attorney
Chief, National Security and Cybercrime Section

» KhdarP gle

D. ANDREW SIGLER 2
Trial Attorney, Counterterrorism Section
Department of Justice National Security Division
FORM OBD-34
11/22/19 Revised

Case 3:19-cr-00218-HES-JRK Document 10 Filed 12/05/19 Page 4 of 4 PagelD 296
No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
VS.

ROMEO XAVIER LANGHORNE

 

 

 

 

INDICTMENT
Violations:
Count One: 18 U.S.C. § 2339B
A true bill, -

 

Forepersod

 

th

_ ES
Filed in open court this

day

of December, 2019.

— Inge S Pell

Clerk

 

 

Bail $

 

 

GPO 863 525
